DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-4 and 6-9 in the reply filed on 03/03/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claim, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2017/0162307) in view of Otsuka et al. (US 2014/0138570) and Shiohara et al. (US 2017/0063172). 
Regarding claims 1, 6 Ishida discloses a soft magnetic powder includes soft magnetic material particles. The soft magnetic material particles includes a core 
However, Ishida fails to disclose ceramic particles and a glass material which are provided on the surface of each of the core particles and have an insulating property and glass material contains at least one type of zinc oxide, silicon oxide as a main component and the ceramic particles are included in a proportion of 100-500 vol% of the glass material. 
Whereas, Otsuka discloses in FIG. 1, a composite particle 5 includes a core particle 3 and a coating layer 4 fusion-bonded to the core particle 3 so as to cover the periphery thereof (para 0049).  The core particle 3 according to this embodiment is covered with an insulating layer 31 as shown in FIG. 1.  On the other hand, also the 
coating particle 40 is covered with an insulating layer 41 as shown in FIG. 1 (para 0051). The coating layer 4 may be a simple film composed of a soft magnetic metallic material, but may be a layer-shaped aggregate of a plurality of coating particles 40 as shown in FIG. 1.  These coating particles 40 are distributed so as to cover the core particle 3 and also are fusion-bonded to the surface of the core particle 3 (para 0050). The insulating layers 31 and 41 may not cover the entire surfaces of the core particle 3 and the coating particle 40, and may cover only a part thereof (para 0090).
Whereas, Shiohara discloses magnetic powder includes a plurality of particles each composed of a soft magnetic material and an insulating layer which covers the surface of each particle (para 0014). The insulating layer includes a glass material (para 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include glass material such as bismuth oxide, silicon oxide of Shiohara in insulating layer 31 of Otsuka and include ceramic particle of Shiohara in the insulating layer 41 of Otsuka and coat to the surface of soft magnetic material of Ishida motivated by the desire to have excellent chemical stability and insulation property and maintain high insulation property over a long period of time.
With respect to the proportion of vol%, When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 2, Shiohara discloses as a constituent material of the insulating layer, various glass materials which include B2)3, SiO2, Bi2O3 as a main component can be given as an example (para 
Although, Shiohara does not disclose the ceramic particles contain SiO2, it would be obvious to one of ordinary skill in the art at the time the Application was filed to include SiO2 as ceramic particle as it is well known in the art to use SiO2 in the insulating layer in the soft magnetic powder art. 
Regarding claim 3, Ishida discloses the thickness of the insulating film 2 of the soft magnetic material particle 10 is, for example, in a range of 5 to 100 nm (para 0062). 
Regarding claim 4, Ishida does not disclose the core particles are a water atomized powder or a spinning water atomized powder.
Although Ishida does not disclose core is water atomized powder or spinning water atomized powder, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ishida  meets the requirements of the claimed product, Ishida clearly meet the requirements of present claims core particle. 

Regarding claims 7-9, Ishida fails to disclose the magnetic element or electronic device or vehicle comprises the powder magnetic core.
Whereas, Otsuka discloses composite particle composed a soft magnetic metallic material and a coating layer is used in electronic device, magnetic element and vehicles (abstract, para 0149).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to use the insulator coated soft magnetic powder as taught by Ishida in view of Otsuka and Shiohara in the magnetic element, electronic device and vehicle as taught by Otsuka motivated by the desire for end use applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONAK C PATEL/Primary Examiner, Art Unit 1788